COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Fort Bend Independent School District, Relator

Appellate case number:      01-18-01113-CV

Trial court case number:    18-DCV-251366

Trial court:                434th District Court of Fort Bend County

       On December 19, 2018, relator, Fort Bend Independent School District, filed a
petition for a writ of mandamus seeking to compel the respondent district judge to vacate
his November 21, 2018 order of reference appointing master in chancery. Relator has
included an appendix with its petition. See TEX. R. APP. P. 52.3(k), 52.7.

        With the petition, relator also filed an opposed “Motion for Expedited Consideration
and Temporary Relief” seeking to expedite this original proceeding and a temporary stay
of the respondent’s order in question, pending disposition of this petition. Relator’s motion
contains the required certificate of compliance. See TEX. R. APP. P. 52.10(a).

       Accordingly, the Court grants the relator’s motion with respect to the temporary
stay and ORDERS that the respondent’s November 21, 2018 order of reference appointing
master in chancery is stayed, but denies the motion with respect to expedited
consideration. See TEX. R. APP. P. 52.10(b). This stay is effective until the petition in this
Court is finally decided or this Court otherwise orders the stay lifted. See TEX. R. APP. P.
52.10(b). Any party may file a motion for reconsideration of the stay. See TEX. R. APP. P.
52.10(c).

       Finally, the Court requests a response to the petition for writ of mandamus by any
real party in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed
within 20 days from the date of this order. See id. 2, 52.4.

       It is so ORDERED.
Judge’s signature: __/s/ Evelyn V. Keyes_____________________________________
                    Acting individually  Acting for the Court
Date: __December 20, 2018____